Citation Nr: 0608506	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-22 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1961 to 
August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


FINDINGS OF FACT

1.  An August 1974 RO decision denied the veteran's claim of 
entitlement to service connection for emotional instability 
reaction.  He was notified of the RO's action and did not 
perfect an appeal of the RO's determination.  This is the 
last final decision on any basis as to the veteran's claim 
for a psychiatric disorder.

2.  The evidence added to the record since the August 1974 
rating decision is cumulative and redundant and does not 
raise a reasonable possibility of substantiating the claim 
for service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

The August 1974 final rating decision that denied entitlement 
to service connection for emotional instability reaction is 
final, and new and material evidence has not been submitted 
to reopen the claim of entitlement to service connection for 
an acquired psychiatric disorder.  38 U.S.C.A. §§ 5103, 
5103A, 5106, 5107, 5108, 7104(b), 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in June 2003.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this letter, the 
veteran also was advised to submit additional evidence to the 
RO, and the Board finds that this instruction is consistent 
with the requirement of 38 C.F.R. § 3.159(b)(1) that VA 
request that a claimant provide any evidence in his or her 
possession that pertains to a claim.  

Here, the noted June 2003 "duty to assist" letter was 
issued before the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield v. Nicholson, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA requires the VA to provide the claimant 
with notice of missing information and evidence that will 
assist in substantiating all the elements of the claim.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1056 (U.S. 
Vet. App. March 3, 2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield v. Nicholson, supra.  
Here, the Board finds no possibility of prejudicial error to 
the veteran.  As explained below, new and material evidence 
has not been submitted to reopen the veteran's claim.  
Therefore, neither the degree of disability nor the effective 
date of an award will be assigned in this case.  Any lack of 
notice as to these matters constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).


II.  New and Material Evidence

The RO, in an August 1974 determination, denied the veteran's 
claim for service connection for emotional instability 
reaction.  The RO found at that time that the evidence of 
record showed the veteran's emotional instability reaction 
was a constitutional or developmental abnormality for which 
service connection could not appropriately be granted.  The 
veteran, after notice, did not appeal the RO's decision, and 
it became final.

The evidence of record at the time of the RO's August 1974 
decision that denied entitlement to service connection for a 
nervous disorder included the veteran's service medical 
records.  

Service medical records dated in June 1962 and July 1962 show 
the veteran was admitted to Chelsea Naval Hospital for a 
nervous disorder after repeated appearances at sick call on 
the USS BOSTON.  He was placed in the ship's brig under 
sedation after he threatened a corpsman and while in the brig 
he threatened to cut his wrists, according to two entries.  
After evaluation at the naval hospital, he was diagnosed with 
emotional instability reaction.  A July 1962 service medical 
record states there was no evidence of psychosis during the 
veteran's hospitalization, but he was capable of unstable and 
impulsive behavior upon relevantly minor frustration.  The 
veteran was discharged to duty to await disciplinary action 
for an unspecified offense with a recommendation for 
administrative separation from service.  

His medical examination at the time of discharge from service 
dated in August 1962 reflects the veteran's administrative 
separation from service.  The discharge exam is negative for 
any reference to psychosis, or emotional or mental disorders.  
He was rated qualified for discharge as well as able to 
perform the duties of his position at sea or in foreign 
service.

The August 1974 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
August 1974 decision, which was the last final adjudication 
that disallowed the veteran's claim.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. 
§ 3.156(a)).  Since the veteran's request to reopen his 
current claim was filed in May 2003, the regulations in 
effect since August 29, 2001 apply.  Those new provisions 
provide that new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

As noted, an application to reopen the veteran's current 
claim was received by the RO in May 2003.  The evidence added 
to the record includes VA medical records, dated from 
February 1975 to June 1975 and from March 2002 to June 2004, 
and the veteran's written statements in support of his claim.  
The VA medical records from 1975 are not referable to the 
veteran's complaint of a psychiatric disorder.

Added to the record is a notation on a VA outpatient medical 
record dated in March 2002 that the veteran was treated for a 
rash all over his body.  Depression was noted in his past 
medical history.  It was noted the veteran scored a 9 on the 
General Health Questionnaire.  He said this was because his 
wife was giving him a hard time with the divorce.  He said 
his wife was diagnosed with a psychiatric disorder and was 
harassing him.  The veteran was seeing a psychiatrist for 
this same issue and it was noted that he had no intention to 
hurt himself or others.  

In an April 2002 VA outpatient medical record, it was noted 
the veteran felt as if he was not getting any sleep and was 
emotionally in distress because of the length of an illness 
associated with a body rash.

The veteran underwent an outpatient behavioral health 
diagnosis by a VA social worker in May 2003.  According to 
the record, the veteran said he was depressed the previous 
three months and was on disability for a work-related 
accident.  He said his mental health issues began while he 
was in the service.  It was noted the veteran was not living 
with his third wife due to marital stress.  Marital problems 
began when the veteran disagreed with the Social Security 
Administration's (SSA) determination that his wife was 
borderline mentally retarded and had a diagnosis of 
borderline personality.  The VA social worker's understanding 
from the veteran was that his wife was not happy with the 
veteran disagreeing with the SSA's determination.  The couple 
had a history of separations.  He was charged with aggravated 
harassment on a couple of occasions.  The veteran said those 
charges were dismissed, his wife wanted to make things work, 
and she returned and left again.  He said that in November 
2001, he allegedly shoved and choked his wife, but he did not 
recall this event.  He was taking pseudoephedrine, Robitussin 
DM and drinking a couple pots of caffeinated coffee per day.  
He said this combination altered his behavior.

The veteran was assessed as depressed.  There was no 
indication of suicidal thoughts, delusions or hallucinations 
and his thought process was intact.  He was fully oriented to 
time, place, person and situation.  His judgment and insight 
were intact.  The Axis I diagnosis was prolonged depressive 
reaction.  Stress related to marital separation was listed as 
the Axis IV diagnosis for psychological and environmental 
problems.  The veteran said he experienced occasional anxiety 
attacks and had moderate difficulty with social 
relationships.  

A service record received in May 2003 reflects the veteran 
was received for duty on the USS BOSTON upon his discharge 
from Chelsea Naval Hospital in July 1962.

A June 2003 VA outpatient behavioral health record notes the 
veteran was evaluated by a VA social worker after complaining 
of depression.  According to the record, the veteran said 
that he occasionally thought of hurting himself.  He had no 
plan and no previous suicide attempts.  He said that he 
missed his wife so much on occasion that he did not want to 
wake up.  He admitted his wife charged him with aggravated 
harassment a couple of times, most recently in July 2002.  

The veteran said he felt intermittent depression since 
February 2002.  He first separated from his third wife in 
June 2000, and had not lived with her since February 2002.  
They were married for four years.  He has four sons and one 
daughter from previous marriages.  It was noted he spent time 
with a son and daughter who lived nearby.  When he was 15 
years old, the veteran said he was aware of depression when 
his maternal grandmother died.  She was the most important 
relationship in his life.  He felt very depressed when 
discharged from the service and drank heavily.  He 
experienced emotional problems while in the service and began 
drinking heavily.  He said he had difficulty ever since this 
time.  In the intervening years, the veteran did not 
participate in counseling.  He said he was hospitalized for 
psychiatric problems for three weeks while in the service.  
He said his honorable discharge was for psychological 
reasons.  He has not been hospitalized for mental health 
issues since that time.  He has been to emergency rooms for 
chest pains that were diagnosed as panic attacks beginning in 
1993.  The veteran is not taking any medication for 
depression or anxiety.

The veteran said that his father physically abused him until 
he was 16 years old, and that he was relieved when his father 
died.  He previously worked as a welder, auto technician, 
machinist, school bus driver and had a day care business from 
1989 until 1992.  He gave that business to his second wife 
when they divorced.  He said he was on workmen's compensation 
disability from 1975 to 1980 for a work-related accident 
which affected his lower back and pelvic area.  He complained 
of chronic pain.  He was taking pain medications at one time, 
but now treats himself with vitamins, minerals and dietary 
supplements.  

It was noted the veteran sought mental health support for his 
depression and anxiety and that he was angry at the mental 
health and social service department for their influence on 
his wife's decision to not reconcile.  It was noted the 
veteran has some family support and was future oriented 
regarding his goals.

Another June 2003 VA outpatient medical record reflects a 
mental health session.  According to the report, the veteran 
said he felt "like I am meeting with the enemy" because for 
the previous six years social services and a mental health 
department worked to destroy his relationship with his wife.  
He said therapy did more harm than good.  He indicated to the 
social worker that his depression was caused by a mental 
health department and social services and that he thought 
about taking legal action.  He verbalized his frustration and 
anger during this session.  He also said that his wife called 
him for the past few weeks after not speaking to him for 
several months.  He blamed symptoms of his depression or 
anxiety on others.  It was noted the veteran was fully 
oriented to time, place, person, and situation.  He was calm, 
but mildly anxious in mood.  There were no suicidal or 
homicidal ideations, delusions, and hallucinations.  The 
veteran said hurting himself would not solve anything.  It 
was noted the veteran was extremely focused on his wife and 
it was very difficult for him to focus on himself.  

In a June 2003 written statement, the veteran said he was 
treated by a Dr. R.R. of Unadilla, New York, for anxiety and 
stress in the early 1960s.  He said Dr. R.R. subsequently 
moved to Montrose, Pennsylvania, and he did not know what 
became of his treatment records.  In the 1970s and 1980s, the 
veteran said he was treated for anxiety and stress by a Dr. 
N.L. of Sidney, New York, who died.  He never had copies of 
records from either doctor.  He also said he had problems 
working since leaving the service and was employed only 
sporadically. 

A July 2003 VA outpatient clinic medical record details the 
veteran's treatment plan for depression.  

In a September 2003 VA medical record, the veteran said his 
wife was in contact via e-mail.  He considered moving because 
the apartment was filled with many memories.  He also had a 
lot of lower back pain and was waiting for the result of a 
benefit claim.  He said though he and his wife were estranged 
he would like to reconcile and he wanted the marriage to 
work.  He continued to blame social services and his wife's 
tendency to not assert herself for the demise of the 
relationship.  He continued contact with his children.  On 
examination, the veteran was fully oriented to time.  He 
appeared calm, but mildly depressed in mood.  There were no 
suicidal or homicidal ideations, delusions, or 
hallucinations.  Diagnosis was prolonged depressive reaction.  

In a September 2003 written statement, the veteran said that 
he did not consider his nervous disorder a personality defect 
since it did not exist prior to his military service.

In a November 2003 VA outpatient medical record, the veteran 
complained of falling and hurting his back.  He said he was 
still estranged from his wife and that the couple was 
communicating via the Internet.  The veteran said he was not 
depressed but frustrated.  On examination, the veteran was 
diagnosed with anxiety.  

A February 2004 VA outpatient medical record states that the 
veteran did not feel a need to continue with supportive 
counseling.  The note closing the veteran's psychiatric 
counseling case at the VA outpatient clinic is dated June 16, 
2004, and signed by the VA social worker who interviewed the 
veteran.

In a November 2004 written statement from his service 
representative, it was noted that the VA Medical Center 
(VAMC) in Bainbridge, New York, diagnosed prolonged 
depressive disorder.  The service representative contended 
this revealed the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. 1994 (DSM-IV), never recognized emotional instability 
reaction or syndrome as a generally accepted medical 
diagnosis.  The service representative argued that the 
veteran's emotional symptoms manifested while on active duty 
were actually the first signs of the long-term depression 
with which the veteran was now diagnosed.

An August 2005 written statement from the veteran says there 
is an error in his discharge papers.  He said he was sent to 
the USS WASP rather than to the USS BOSTON when transferred 
out of the Chelsea Naval Hospital because the BOSTON was out 
to sea.  The veteran said that he felt comfortable on the 
hangar deck and the flight deck aboard the WASP, but he had 
the same ominous feelings below decks on the WASP that he had 
on the BOSTON.  Subsequently, he reported back on board the 
BOSTON prior to separation from service.  He said he never 
refused to return to his ship, but did request a transfer to 
shore duty while talking to hospital doctors.  They never 
entered his request in his file.  While on board the WASP, 
the veteran said he took orders and did his duty.

VA treatment records dated from March 2002 to June 2004, and 
the veteran's written statements, are definitely new evidence 
under the standard found at 38 C.F.R. § 3.156(a).  However, 
this evidence cannot be fairly construed as material evidence 
and does not raise a reasonable possibility of substantiating 
the veteran's claim that his psychiatric disorder is service-
connected.

The record reflects that the veteran was clearly discharged 
on the basis of a personality disorder and that there is no 
competent evidence of psychosis or neurosis at separation 
from service.  Although service connection may be granted 
under limited circumstances for disability due to aggravation 
of a constitutional or developmental abnormality by 
superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. 
Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet App. 513, 514-15 (1993)), 
there is no medical showing that this is warranted in this 
case.  There is no evidence of a superimposed acquired 
psychiatric disability during service.

The new evidence does not suggest or establish a nexus 
between the veteran's currently diagnosed anxiety and service 
more than 40 years ago.  The veteran's complaints relating to 
his anxiety and depression were grounded in marital problems, 
according to the VA medical records dated from March 2002 to 
June 2004.  During his VA behavioral health diagnosis in May 
2003, his Axis IV diagnosis was stress related to marital 
separation.  The VA outpatient medical records added to the 
evidence do not support service connection for the veteran's 
claim.

The veteran's written statement of June 2003 about his 
treatment in the 1960s, 1970s, and 1980s for anxiety and 
stress provide an explanation of why there is a 40-year-gap 
in the record showing any treatment for nervous or 
psychiatric disorders after the veteran's discharge from 
service.  While this history is noted, it is not confirmed by 
the history provided when seeking treatment after 2000, which 
indicate recent onset of pathology.  In any event there is no 
competent clinical evidence of a psychiatric disorder 
existing from service.

The veteran's written statement in September 2003 that he did 
not consider his nervous disorder a personality defect since 
it did not exist prior to his military service is 
contradicted by his service medical records dated in July 
1962 diagnosing his emotional instability.  

His written statement in August 2005 that he was sent to the 
USS WASP rather than to the USS BOSTON after release from the 
naval hospital in 1962 is contradicted by a service record 
received by the RO in May 2003.

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
an acquired psychiatric disorder essentially fails to 
overcome the evidence relating to the veteran's 
hospitalization and discharge from service during the summer 
of 1962-evidence which hindered the veteran's claim at the 
time of the prior denial in August 1974.  In this respect, 
the additional evidence submitted does not support the 
veteran's contentions that such a disorder was incurred in or 
related to his period of active service.  

Consequently, the Board finds that the evidence received 
since the August 1974 RO decision regarding the claim for 
service connection for a nervous disorder is cumulative and 
redundant of the evidence previously considered by the RO and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for the nervous disorder to 
warrant reconsideration of the merits of the claim on appeal.  
As the evidence received since the August 1974 RO decision to 
deny service connection for emotional instability reaction is 
not new and material, it follows that the claim for service 
connection for an acquired psychiatric disorder may not be 
reopened.




ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


